Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2021/0110131) in view of Chen (CN111965881A) and Shen (CN 110119046A).
Regarding claim 1, Lin teaches a display device (Fig. 1-8B, [0036-0063]) comprising:
a first substrate (240 in Fig. 8A-8B) including an optical sensor (230a/230 in Fig. 8A-8B, [0039]); a second substrate (210 in Fig. 8A-8B) facing the first substrate (240 in Fig. 8A-8B); and a liquid crystal layer (220 in Fig. 8A-8B, [0037]) located between the first substrate and the second substrate (Fig. 8A-8B), wherein 
the second substrate (210 in Fig. 8A-8B) includes 
an insulating substrate (272 in Fig. 8A-8B, Fig. 3A-4), 
a first light-shielding member (243 in Fig. 8A-8B, [0059]) located on a side of the liquid crystal layer (220 in Fig. 8A-8B, [0037]) of the insulating substrate (272 in Fig. 8A-8B), the first light-shielding member (243 in Fig. 8A-8B, [0059]) having a first opening (CH3 in Fig. 8A-8B, [0059]) overlapping the optical sensor (230a/230 in Fig. 8A-8B, [0039]), 
a transparent layer (the layer between 243 and 241 in Fig. 8A-8B) covering the first light-shielding member (243 in Fig. 8A-8B, [0059]), 
a light-shielding layer (241 in Fig. 8A-8B and Fig. 1, [0059, 0038-0039, 0043]) disposed on a side of the liquid crystal layer (220 in Fig. 8A-8B, [0037]) of the transparent layer (the layer between 243 and 241 in Fig. 8A-8B), the light-shielding layer (241 in Fig. 8A-8B and Fig. 1, [0059, 0038-0039, 0043]) having a second opening (CH1f/CH1 in Fig. 8A-8B and Fig. 1) overlapping the first opening (CH3 in Fig. 8A-8B, [0059]), and a first pixel opening (the opening of 241 for the sub-pixel SP1/G in Picture 1 and Fig. 1, [0043]) and a second pixel opening (the opening of 241 for the sub-pixel SP2/B in Picture 1 and Fig. 1, [0043]), 
a first color filter (250/CG in Fig. 2A, [0043]) disposed in the first pixel opening (the opening of 241 for the sub-pixel SP1/G in Picture 1 and Fig. 1, [0043]), and
a second color filter (250/CB in Fig. 2A, [0043]) disposed in the second pixel opening (the opening of 241 for the sub-pixel SP2/B in Picture 1 and Fig. 1, [0043]), the second color filter (250/CB in Fig. 2A, [0043]) having a color different (Fig. Fig. 1-2A, [0043]) from a color of the first color filter (250/CG in Fig. 2A, [0043]),
wherein 
the second opening (CH1f/CH1 in Fig. 8A-8B and Fig. 1) is located between (Picture 1, Fig. 1, Fig. 6B, [0056]) the first pixel opening (the opening of 241 for the sub-pixel SP1/G in Picture 1 and Fig. 1, [0043]) and the second pixel opening (the opening of 241 for the sub-pixel SP2/B in Picture 1 and Fig. 1, [0043]) in a first direction (the tilted direction from the subpixel SP1 to the subpixel SP2 in Picture 1).
Lin does not teach that the first light-shielding member is in a frame, the transparent layer is a transparent organic insulating layer, the first light-shielding member has a first outer edge and a second outer edge elongated in a second direction intersecting the first direction, the first outer edge overlaps the light-shielding layer between the second opening and the first pixel opening in a planar view, and the second outer edge overlaps the light-shielding layer between the second opening and the second pixel opening in a planar view.
Chen teaches that (Fig. 5, 8 and 11, Pages 6-7 of English translation of CN111965881A) a transparent layer (the flat layer P1 in Fig. 5, 8 and 11, Page 6, Paragraph 6) covering a first light-shielding member (12A in Fig. 5, 8 and 11, Page 6) is a transparent organic insulating layer (Fig. 5, 8 and 11, Page 6, Paragraph 6).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Lin such that in the system of Lin, the transparent layer is a transparent organic insulating layer. The motivation is to control the depth of the collimating hole without affecting the light transmission (Chen, Page 6, Paragraph 6).
Shen teaches that (Fig. 4-5, Pages 6-7 of English translation of  CN 110119046A, Examiner notes: the first black matrix with the first collimating aperture 61 and between the color filters 501 should be labeled as 51 instead of 52 in Fig. 4, which is a typo) the first light-shielding member (the second black matrix 52 in Fig. 4-5) is in a frame (Fig. 4-5), the first light-shielding member  (the second black matrix 52 in Fig. 4-5) has a first outer edge (the top edge of 52 in Fig. 5) and a second outer edge (the bottom edge of 52 in Fig. 5) elongated in a second direction (the horizontal direction in Fig. 5) intersecting the first direction (the tilted direction from the top left subpixel to the bottom middle subpixel in Fig. 5), the first outer edge (the top edge of 52 in Fig. 5) overlaps (Fig. 5) the light-shielding layer (51 in Fig. 5, Fig. 1 and Fig. 4, Examiner notes: the first black matrix with the first collimating aperture 61 and between the color filters 501 should be labeled as 51 instead of 52 in Fig. 4, which is a typo) between the second opening (the opening of 51 for the bottom middle subpixel in Fig. 5) and the first pixel opening (the opening of 51 for the top left subpixel in Fig. 5) in a planar view (Fig. 5), and the second outer edge (the bottom edge of 52 in Fig. 5) overlaps (Fig. 5) the light-shielding layer (51 in Fig. 5) between the second opening (the opening of 51 for the bottom middle subpixel in Fig. 5) and the first pixel opening (the opening of 51 for the top left subpixel in Fig. 5) in a planar view (Fig. 5).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Shen for the system of Lin in view of Chen such that in the system of Lin in view of Chen, the first light-shielding member is in a frame, the first light-shielding member has a first outer edge and a second outer edge elongated in a second direction intersecting the first direction, the first outer edge overlaps the light-shielding layer between the second opening and the first pixel opening in a planar view, and the second outer edge overlaps the light-shielding layer between the second opening and the second pixel opening in a planar view. The motivation is to ensure the effective identification of the fingerprint by the fingerprint identification unit (Shen, Page 6, Paragraph 3).

    PNG
    media_image1.png
    436
    341
    media_image1.png
    Greyscale

Picture 1, from Fig. 1 of Lin (US 2021/0110131)

Regarding claim 2, Lin does not teach the following elements. 
Shen teaches the following elements:
(Claim 2) the first outer edge (the top edge of 52 in Fig. 5) does not overlap the first color filter (the 501 for the top left subpixel in Fig. 5), and the second outer edge (the bottom edge of 52 in Fig. 5) does not overlap the second color filter (the 501 for the bottom middle subpixel in Fig. 5).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by *B* for the system of Lin in view of Chen and Shen such that in the system of Lin in view of Chen and Shen, 
(Claim 2) the first outer edge does not overlap the first color filter, and the second outer edge does not overlap the second color filter.
The motivation is to ensure the effective identification of the fingerprint by the fingerprint identification unit (Shen, Page 6, Paragraph 3).

Regarding claim 3, Lin also teaches an infrared cut layer (290a in Fig. 5A, [0052-0053]) disposed in the second opening (CH1 in Fig. 5, [0053]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lin for the system of Lin in view of Chen and Shen such that in the system of Lin in view of Chen and Shen, 
(Claim 3) an infrared cut layer disposed in the second opening.
The motivation is to improve signal to noise ratio (SNR) (Lin, [0052]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chen and Shen as applied to claim 1 above, and further in view of Li (CN110161739A).
Regarding claim 4, Lin does not teach the following elements. 
Li teaches the following elements (Fig. 2-3, Pages 4-6 of English Translation of CN110161739A):
(Claim 4) a first opening (118 in Fig. 3) has same shape (Fig. 2-3, Page 4, the first black matrix 114 and the second black matrix 117 can be formed by the same mask) as the second opening (115 in Fig. 3), and a width of the first opening (118 in Fig. 3) is substantially equal to (Fig. 2-3, Page 4) a width of the second opening (115 in Fig. 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Li for the system of Lin in view of Chen and Shen such that in the system of Lin in view of Chen and Shen, 
(Claim 4) a width of the first opening along the first direction is equal to a width of the second opening along the first direction.
The motivation is to simplify the manufacturing process of the display panel (Li, Page 4, last second Paragraph).

Allowable Subject Matter
Claims 5-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 5-6 and 11-12.
Regarding claims 5-6 and 11-12, none of the prior art discloses or suggests a display panel recited in claim 1, wherein the first substrate includes a first metal layer disposed close to the liquid crystal layer from the optical sensor, the first metal layer having a third opening overlapping the first opening and the second opening, the optical sensor includes an electrode located on a light receiving side, wherein “the first metal layer is in a frame shape, the optical sensor includes a transparent electrode located on a light receiving side, and the first metal layer is in contact with the transparent electrode”, in combination with the other required elements of the claim.
The most relevant references, Lin (US 2021/0110131, at least Fig. 1-2B and Fig. 8A-8B), Chen (CN111965881A, at least Fig. 5), Shen (CN 110119046A, at least Fig. 4-5), Wu (US 2019/0026530, at least Fig. 7a), Zhu (US 2018/0247100, at least Fig. 3-14), Wu (US 2020/0348550), Hsu (US 10914977), Ling (CN110426891A, at least Fig. 1-6) and Chen (CN110309775A) taken along or in combination, at least fails to disclose or suggest the claim limitation of “the first metal layer is in a frame shape, the optical sensor includes a transparent electrode located on a light receiving side, and the first metal layer is in contact with the transparent electrode” in combination with the other required elements of the claim.

Claims 7-10 and 13-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 7-10 and 13-14, none of the prior art discloses or suggests that a display device comprising: a first substrate including an optical sensor; a second substrate facing the first substrate; and a liquid crystal layer located between the first substrate and the second substrate, wherein the second substrate includes an insulating substrate, a first light-shielding member in a frame shape located on a side of the liquid crystal layer of the insulating substrate, the first light-shielding member having a first opening overlapping the optical sensor, a second light-shielding member in a strip shape located on a side of the liquid crystal layer of the insulating substrate, a transparent organic insulating layer covering the first light-shielding member and the second light- shielding member, a light-shielding layer disposed on a side of the liquid crystal layer of the organic insulating layer, the light-shielding layer having a second opening overlapping the first opening, and a first pixel opening and a second pixel opening, a first color filter disposed in the first pixel opening, and a second color filter disposed in the second pixel opening, the second color filter having a color different from a color of the first color filter, wherein “the second light-shielding member is in a strip shape, the first light-shielding member and the second light-shielding member are disposed in a first direction, the second pixel opening is located between the first pixel opening and the second opening in the first direction, and the second light-shielding member is located between the first pixel opening and the second pixel opening in a planar view” in combination with the other required elements of the claim.
The most relevant references, Lin (US 2021/0110131, at least Fig. 1-2B and Fig. 8A-8B), Chen (CN111965881A, at least Fig. 5),  Shen (CN 110119046A, at least Fig. 4-5), Wu (US 2019/0026530, at least Fig. 7a), Zhu (US 2018/0247100, at least Fig. 3-14), Wu (US 2020/0348550), Hsu (US 10914977), Ling (CN110426891A, at least Fig. 1-6) and Chen (CN110309775A) taken along or in combination, at least fails to disclose or suggest the claim limitation of “the second light-shielding member is in a strip shape, the first light-shielding member and the second light-shielding member are disposed in a first direction, the second pixel opening is located between the first pixel opening and the second opening in the first direction, and the second light-shielding member is located between the first pixel opening and the second pixel opening in a planar view” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871